2.
                                                                           516



       OFFICE OF THE A-l-l-ORNEY GENERAL OF TEXAS
                          AUSTIN




Xon..Araold      8dth
couaty, Attorney
~othgoiaery couaty
coaroe; ,,Te%a#

Dear MT. k&t&'



                                             latrd questions.




                                11ito*   sn'interprctaticul
                                d 19& 47th Leg., .whicb
                              * v. A. Ci'3.:



                   not a maa rho oium land, and grotmti~~bor,
       oo~s~dsrad'to  be a~f&f&,~ under the Farm Begltttra-
       tloa Law, ~$.18t as mmh IS a faraer who raieas  live-
       atOOk  Or. OthW ,iSWI+pfOdUtiiI:'m.,

   :
               Arhr $675e-6a, V*rnon** Aamqtated Civil        statute*,
pToildes   t
                Waert a ooorsler ala1 rotor r ehiola aotqht to be
        ragfsrtered sad wad by ths orp&r'        thaaof on4 ln thb
        transportationQf:hi8 oprh DO%LbTj, dqiry, livestook,
       'llrestaok    producrts,~timbes    fn its natwal stnta, and
                                                                                                   517


Hon. Arnold           ZMth,        zegs     2




              farsl  products   to sarket, or to other polata for
              sale or prooeselng,or tha tranoportatlan by the
              owner thereor or laborers    rr0;a their p&o0 of
              realdenaa,    and aaterlals, tools, equljxaeat sad
          supplies,     without oharga, rrom the plaoe or ppy-
          obass~kr storage,        to his own farm or ran&,            Cix-
          oliaus’lvely r0r his own use, or une OA SUOh rimfi
          ar rsaah, thr rsgIatr8tlon          li081~e     r64, ror the
          might     ~olasaIfiostlons    herein lacmtioaed,        ohall
          be rlrty     (50% per osnt      of the regl8tratlzm          fee
          praaorlbed      ror rslght   olasalrIoacIon~        la Seatian
          6 or the Aot hereby aaaudau, as amoadeuin this
          Aot: provldotl further,       that     It shell   ba tha duty
          of the Highway Caa@&m~ian to provide lloenae
          plate8 dlstlnguiehable        fraa 1Ioenas plates           used
          ror other aamier&t~al motor ishialsr             using the
          hi&maps;      proolded iurthor,       ‘ii the owmr of any
          o~mmerolal mator tshlols,          oaa~lng v&thin the pro-
          ~IrrIona or thIrr aat, shall ~66 or pertait to be
          uasd any suoh vehicle        for any‘other       purp@s~ bhan
          thos6 .provided iOr ln this.dot, he shall be guilty
          or a mlaaameanor. sad upa oaariotloa,                 shell    be
          figted In a4 ma oi not less than 'hueaty4lve
              (325.00)       Doltmrs normore t?urn'P~o,Fundrdl($200.00)
          Dollars,   snd eaoh uee of suah vahlolo      and eaah par-
          pliaslan ror 8ua.h me of suoh rshlole       elm11 oonstltute
          a ttrparate ofiense;    proviclba, hoWvet,     that, all.aam-
          aMala    motor oehlolss      truok txaators,~ road trea-
          tord, trrilsrs    and SW 1+zafle2a     a8 Ustined in Ssoi;
          tloa 1 or Chaptar 23 oi the Doneral Laws of the
          Pifth Called Sesalm      of the &2at teglslature         tit
          aming within the prav~alans or &.lr Aot ahail be
          raq~ulrml to pay 811 rsglscrsts3tn;d        1Soensa r60dt
          proserIb&     by other prav$sIsns    or Chapter 88,
          General Lawn of the Clsf LegLlslaturs,       2nd C. 3.
              at   ammnUed by this              A&.*

                      ‘Horatofore, this de,partancut                    has  oonstruad tho fore-
  gaIng        statute       k;ari La opI&oaa               nuaibsrs    O-3317 and O-3780. ‘t!e
  t&II01053        OOpiett    Or    th636       opsni0t1S       iOr:   yOUr   OO&V5Ub3nOe.


              in vlau ot the ~foragoi,ag oplnlona   and iha above
  laentlcrned tatetuts., you are rssprotrully  advised  that It $a 0~1
  opinloa that pur .tlrat      queetioa &a qtWiad above should be
  anaworad In th%atflrautlve       and Is so amwaa’ed.
Hon. Arnold 34th. pslm 3